DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “at least one selected from Ag…”. Applicants are advised to amend this phrase to recite “at least one selected from the group consisting of Ag…”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “or a compound of two or more selected from them, a mixture of two or more selected from them”. Applicants are advised to amend this phrase to recite or a compound of two or more or a mixture of two or more selected from the group consisting of Ag, Mg, Cu…”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities: Claim 1 recites the phrase “of the organic layers”. Applicants are advised to amend this phrase to recite “of the plurality of organic layers”.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities: Claim 5 recites the phrase “the organic layers”. Applicants are advised to amend this phrase to recite “the plurality of organic layers”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 and 17-19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Hatakeyama et al (US 2018/0069182).

Regarding claim 13, Hatakeyama et al discloses the following compound corresponding to recited Formula (1-2):

    PNG
    media_image1.png
    432
    463
    media_image1.png
    Greyscale
,
where the recited groups X3 and X4 are N; the groups Y2 and Y3 are O; the recited group Y4 is NR7, where R7 is an unsubstituted C6 aryl; the recited integer is one (1); the recited group Z is B; the recited integer b is 15 and the recited group R8 is H.



    PNG
    media_image2.png
    184
    283
    media_image2.png
    Greyscale
.

Regarding claim 18, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group R7 is phenyl. Given that the claims do not required the recited group R6, the reference discloses the compound of the present claims.

Regarding claim 19, Hatakeyama et al teaches all the claim limitations as set forth above. Given that the claim does not required Formula (1-2), the reference discloses the compound of the present claims.

In light of the above, it is clear that Hatakeyama et al anticipates the presently recited claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama et al (US 2018/0069182).



    PNG
    media_image3.png
    609
    781
    media_image3.png
    Greyscale
,
where the positive electrode (Figure 1 - layer 102), i.e. recited first electrode, and the negative electrode (Figure 1 – layer 108), i.e. recited second electrode, are formed from Al or Au ([0125], [0133], and [0222]). Layers 103-107 of the device correspond to the recite plurality of organic layers. 
The light emitting layer comprises the following compound as a host or a dopant, corresponding to recited Formula (1-2) ([0093] and Page 18 – Compound (1-161)):

    PNG
    media_image1.png
    432
    463
    media_image1.png
    Greyscale
,
where the recited groups X3 and X5 are N; the groups Y2 and Y3 are O; the recited group Y4 is NR7, where R7 is an unsubstituted C6 aryl; the recited integer is one (1); the recited group Z is B; the recited integer b is 15 and the recited group R8 is H.
While the reference fails to exemplify the presently claimed device nor can the claimed  device be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed device and the device disclosed by the reference, absent a showing of criticality for the presently claimed device, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the device which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

	Regarding claim 5, Hatakeyama et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by recited Formula 2-2-2, i.e.

    PNG
    media_image2.png
    184
    283
    media_image2.png
    Greyscale
.

Regarding claim 6, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the recited group R7 is phenyl. Given that the claims do not required the recited group R6, the reference discloses the compound of the present claims.

Regarding claim 7, Hatakeyama et al teaches all the claim limitations as set forth above. Given that the claim does not require Formula (1-2), the reference discloses the compound of the present claims.

Regarding claim 8, Hatakeyama et al teaches all the claim limitations as set forth above. As discussed above, in the electroluminescent device of the reference, the light emitting layer comprises the disclosed compound. Additionally, the reference discloses that the electroluminescent device comprising a hole transport layer, i.e. a hole transport region, on the positive electrode, i.e. the recited first electrode, a light emitting layer on the hole transport layer, and an electron transport layer, i.e. an electron transport region, on the light emitting layer ([0125]).



Regarding claim 10, Hatakeyama et al teaches all the claim limitations as set forth above. While the reference does not disclose that the compound emits blue limit as recited in the present claims, given that the reference discloses a compound identical to that claims, it is the Examiner’s position that the compound of the reference will necessarily emit light as recited in the present claims.

Regarding claim 11, Hatakeyama et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the compound is a thermally active delayed fluorescent dopant ([0053]).

Allowable Subject Matter
Claims 2-4, 12, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

If rewritten as indicated above, claims 2-4, 12, 14-16, and 20 would be allowable over the “closest” prior art Hatakeyama et al (US 2018/0069182) for the reasons set forth below.

Hatakeyama et al discloses the following compound:

    PNG
    media_image1.png
    432
    463
    media_image1.png
    Greyscale
,
while the compound of the reference comprises boron and nitrogen atoms, the reference does not disclose a compound comprising a direct B-N. Instant Claims 2-4 and 4-16 are encompassed by Formula 1-1 recited in claims 1 and 13, respectively. Claims 1 and 13 for Formula 1-1 require that the compound comprises a direct B-N bond. Given that the reference does not disclose compounds encompassed by claims 2-4 and 14-16, it is clear that the reference does not disclose or suggest the compound as recited in these claims. Furthermore, it is noted that the reference does not disclose or suggest the specific compounds recited in claims 12 and 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767